Citation Nr: 0118347	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  87-13 690	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) from 10 percent for the period prior to June 
27, 1991.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to 
September 1974.

The veteran submitted a claim for an increased rating for his 
PTSD in September 1985.  The RO denied the claim, and the 
veteran appealed.  The Board of Veterans' Appeals (Board) 
entered a decision in this case on September 29, 1987, 
granting an increased rating for PTSD from 10 to 30 percent.  
By November 1987 rating decision, the Boston, Massachusetts 
Regional Office (RO) effectuated the Board's decision and 
assigned an effective date of September 1, 1985.

In a rating decision of February 1988, the RO continued the 
veteran's 30 percent rating.  He appealed, and the Board 
entered a decision in this case on November 1, 1990, granting 
an increased rating for PTSD from 30 to 50 percent.

In September 2000, the veteran's representative requested 
reconsideration of the September 29, 1987, Board decision, 
and the November 1, 1990, Board decision.  Pursuant to 38 
U.S.C.A. § 7103 (West 1991 & Supp. 2000), reconsideration of 
the September 29, 1987, and November 1, 1990, Board decisions 
was ordered by the authority of the Chairman in January 2001.  

The decision by the Reconsideration Panel which follows 
replaces the decisions of September 29, 1987, and November 1, 
1990, and is the final decision of the Board.  In a January 
1992 rating decision, the veteran was granted an increased 
rating for PTSD to 100 percent, effective June 27, 1991. 
Because the Board decisions of September 1987 and November 
1990 are being replaced, the issue currently on appeal is 
entitlement to an increased rating for PTSD from 10 percent 
for the period prior to June 27, 1991.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Prior to November 1987, the veteran's PTSD was productive 
of occupational and social impairment; however, there was not 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

3.  Prior to November 1987, the veteran was not virtually 
isolated in the community and did not have totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality. 

4.  Prior to November 1987, the veteran was able to retain 
employment.

5.  Prior to November 1987, the veteran's PTSD did not 
preclude him from securing or following a substantially 
gainful occupation.  

6.  Beginning in November 1987, the veteran's PTSD rendered 
him demonstrably unable to obtain or retain substantially 
gainful employment.  

CONCLUSIONS OF LAW

1.  For the period prior to November 1987, the criteria for a 
70 percent rating for PTSD, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.16 (c) 
(1987), 4.132, Diagnostic Code 9411(diagnostic criteria in 
effect prior to February 3, 1988).  

2.  For the period beginning in November 1987, the criteria 
for a total disability rating for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, 
Diagnostic Code 9411(diagnostic criteria in effect prior to 
February 3, 1988); 38 C.F.R. § § 4.132, Diagnostic Code 9411 
(diagnostic criteria in effect as of February 3, 1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Copies of VA treatment records were submitted from 1984 to 
1985.  They show that the veteran was seen for his PTSD on a 
roughly monthly basis.  They show that the veteran was taking 
Xanax until September 1985, when he started taking Lithium.  
They show that in September 1985, the veteran's therapist had 
told him that he was coping with stresses better since 
discharge.  

A VA hospitalization summary was submitted for the period 
from July 16, 1985, to August 23, 1985.  The veteran's chief 
complaint was that he needed a focus, and was unable to find 
work.  He reported being unable to find jobs for the past 4 
months, and had made a mutual decision with his girlfriend to 
move out of her apartment one month earlier.  The veteran 
reported that because of his stressors, he had increased his 
intake of alcohol and marijuana.  At discharge, the examiner 
wrote that the veteran did not have signs of depression, 
anxiety, or psychosis.  The examiner wrote that the veteran 
was competent and transferable.  

The veteran underwent a VA examination in February 1986.  The 
veteran wrote that he had last worked at a local Veterans 
Services Department in Massachusetts from September to 
December 1985.  The examiner noted that since the veteran's 
August 1984 VA examination, he had not been able to have any 
regular work.  He commented that the veteran had lost his job 
with Veterans Services (where he was a temporary employee), 
because there were enough people in that department, but had 
not been able to get work since.  The veteran commented that 
he had had a love relationship with a woman for over 3 years, 
but that the relationship broke up in June 1985, when his 
symptoms got worse.  Examination showed that the veteran 
seemed very depressed, very discouraged, and quite slowed 
down.  It was also reported that he was withdrawn and 
emotionally quite isolated.  His judgment was compromised by 
depression, but there was some insight.  Diagnosis was PTSD, 
chronic, delayed, severe, with marked depressive features, 
chronic, severe.  

VA treatment records show that the veteran was seen in 
February and April 1986, and was taking Lithium.  In February 
1986, the examiner commented that the veteran's mood and 
affect were not those of a severely depressed man, and that 
he was doing alright.  The veteran commented that his woman 
friend was no longer with him, and that this was a big change 
for both of them.  He stated that he was depressed, but 
working.  Assessment in April 1986 was stable.

By decision dated April 1986, the RO granted a temporary 
total rating for PTSD based on a period of hospitalization 
under 38 C.F.R. § 4.29, effective from July 16, 1985, to 
September 1, 1985.  

In the veteran's October 1986 appeal, he stated that he took 
exception with the fact that no mention was made of his VA 
inpatient care within the past year.  He stated that his 
annual income was less than $12,000 a year and extremely 
limited due to the problems he had because of his nerves.  He 
stated that he took Lithium on a daily basis and continued 
therapy at the VA clinic.

In a November 1986 letter, the veteran's supervisor at the 
Post Office warned him that he had not been in regular 
attendance.  He wrote that the veteran was absent on October 
11, 12, 18, 19, 24, 25, 26, 31, and November 1, 2, 1986, and 
had not called.  

In a December 1986 letter, a VA physician commented that the 
veteran had been in continuing treatment at the VA clinic.  
He commented that the veteran had been unable to work from 
October 11, 1986, through November 30, 1986, inclusive, due 
to an acute exacerbation of the symptoms of his service-
connected nervous condition.  He commented that the veteran 
had improved sufficiently recently so that he was able to 
return to work by December 5, 1986.  

In a letter received in December 1986, a psychologist with 
Beacon Hill Resource Association reported that the veteran 
had been undergoing outpatient treatment with him since June 
1978.  He reported that the veteran's inability to maintain a 
work-oriented lifestyle had been one of the prime issues in 
therapy.  He noted that he was seeing the veteran twice per 
week.  He wrote that the veteran's current job was seen as a 
way of his working back slowly to a point where he would be 
able to realize some very basic life goals like working with 
people.  The psychologist wrote that the veteran needed a 
more structured and well-supervised employment, and that the 
veteran needed a full course vocational rehabilitation.  

The veteran was afforded a hearing before the RO in December 
1986, a transcript of which has been associated with the 
claims folder.  He testified that he had been estranged from 
his children for 2 years.  He stated that he had not worked a 
40-hour week since he returned from Vietnam.  The veteran 
commented that his job at the Post Office of 20 hours a week 
was not too much mentally for him to handle (page 11).  The 
veteran wrote that he had started working 20 hours a week 
because he did not feel like he could get through the 90-day 
probationary period.  He stated that his psychiatrist and 
psychologist both felt that he would not make it to his 90th 
day if he worked 40 hours a week.  The veteran stated that he 
had not worked for 6 weeks because he had not been able to go 
to work.  He stated that his work was permanent part-time.  
He testified that maybe one night a week he would go out and 
socialize.  He stated that he was taking Lithium 4 times a 
day.

In a September 1987 decision, the Board granted the veteran 
an increased rating for PTSD from 10 percent to 30 percent.  

In a November 1987 rating decision, the RO effectuated the 
Board's September 1987 decision, effective September 1, 1985.  

The veteran underwent a VA examination in January 1988.  The 
veteran stated that he did not have any close friends.  The 
examiner commented that the veteran was suspicious of people, 
kept watching doorways to make sure that he was not being 
ambushed.  The examiner commented that the veteran was 
isolated, and withdrawn for someone who used to be very 
outgoing.  Diagnosis was PTSD, chronic, delayed.  The veteran 
wrote that he had worked as a part-time regular clerk for the 
Postal Service from March 1986 to November 1987, with monthly 
wages of $800.  He also wrote that he had worked as a stand-
in extra with Warner Brothers Production from September 1985 
to January 1988, and had received $400 in monthly wages.  

In the veteran's September 1988 substantive appeal, he stated 
that he resigned from the Postal Service in November 1987 
because of his PTSD.  He stated that he had extreme problems 
dealing with and working with people.  He stated that his 
average annual income had been less than $10, 000 a year 
because of his inability to work with people.  

In a June 1989 letter, a VA physician commented that the 
veteran had service-connected PTSD resulting in a record of 
unemployability, which would continue well into the future.  
The physician commented that the fact that the veteran had 
held several responsible positions as a salaried and 
freelance employee was indicative of his inability to obtain 
and retain a job for any length of time.  The physician 
commented that the veteran had held approximately 20 jobs in 
as many years, but that none of these jobs had lasted more 
than 5 months, showing that the veteran was incapable of 
holding work successfully.  The physician commented that the 
veteran's depression was so deep and debilitating that it 
rendered the veteran unable to function.  The physician 
commented that he agreed with a February 6, 1986, evaluation 
where the examiner commented that the veteran had PTSD, 
chronic, delayed, severe with marked depressive features, 
chronic, severe.  

The veteran was afforded a hearing before the Board in July 
1989.  The transcript of the hearing is no longer available.

In November 1989, the Social Security Administration (SSA) 
determined that the veteran was entitled to SSI benefits 
beginning December 1989.  

The veteran's earnings statements were submitted from the SSI 
in November 1989.  It shows that in 1984, the veteran had 
regular earnings of $1,330.65; regular earnings of $698.86 in 
1985; regular earnings of $10,448.51 in 1986; regular 
earnings of $19,379.81 in 1987; and regular earnings of 
$1,529.30 in 1988.  

In a March 1990 letter, a VA staff psychiatrist wrote that 
the veteran had been in individual therapy since January 1990 
to the present.  The veteran described an exacerbation of his 
symptoms since being hospitalized in 1984.  The examiner 
diagnosed the veteran with PTSD, delayed, severe.  The 
veteran stated that he isolated himself in his room for days 
at a time.  He stated that he had had multiple jobs but now 
was unable to be consistent enough to hold one.  The examiner 
also diagnosed the veteran with major depressive episode.  
The examiner noted that notes since June 1989 indicated that 
the veteran was homeless, and estranged from his parental 
family, his children and friends, and isolated himself.  

In an August 1990 statement, the veteran asserted that he had 
moved 7 times in 16 months.  He stated that he did not trust 
people.  He stated that he had been unable to keep any job 
more than 4 months since 1969.  He stated that he had 35 
employers according to the SSA.  He reported that he went to 
therapy every week and took Lithium every day.  

In a November 1990 decision, the Board granted the veteran an 
increased rating for PTSD from 30 percent to 50 percent.  

In a November 1990 rating decision, the RO effectuated the 
Board's November 1990 decision, effective January 13, 1988.

By rating decision dated January 1992, the RO granted the 
veteran an increased rating for PTSD from 50 percent to 100 
percent, effective June 27, 1991.  


Analysis

All relevant facts have been properly developed, and there is 
no reasonable possibility that further assistance to the 
veteran would aid in substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).  

Disability evaluations are determined by comparing the 
manifestations of a veteran's disability with criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

VA received the veteran's claim for an increased rating for 
PTSD from 10 percent in September 1985.  Effective February 
3, 1988, VA revised the criteria for evaluating psychiatric 
disabilities.  53 Fed. Reg. 21 (January 4, 1988).  Similarly, 
effective November 7, 1996, VA again revised the criteria for 
diagnosing and evaluating psychiatric disabilities 61 Fed. 
Reg. 52695 (October 8, 1996).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that, ordinarily where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those 
circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new 
versions of the regulation.  However, regarding the 
regulations revised in November 7, 1996, because the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change, and since this decision is confined to 
that period prior to November 7, 1996, only the regulations 
revised on February 3, 1988 and those in effect prior to 
February 3, 1988 are to be considered.  See DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to February 3, 1988, were as follows:

A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is seriously impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.

A 10 percent rating is in order when there is less than the 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect as of February 3, 1988, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

A 10 percent rating is in order when there is less than the 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).  

Although the rating action took place prior to the Johnson 
decision, it has been held that judicial decisions made 
during the course of an appeal are retroactively applicable 
to pending appeals. See Colayong v. West, 12 Vet. App. 524, 
533 (1999); Brewer v. West, 11 Vet. App. 228, 234 (1998). 

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1987).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Using the rating criteria in effect prior to February 3, 
1988, the evidence shows that as of November 1987, the 
veteran was demonstrably unable to retain employment and 
therefore meets the criteria for a 100 percent rating.  

The Social Security Administration determined that the 
veteran was entitled to benefits beginning December 1989.  
Even earlier than that, a VA physician commented in June 1989 
that the veteran's PTSD resulted in a record of 
unemployability which would continue well into the future, 
and that the veteran's depression was so deep and 
debilitating that it rendered the veteran unable to function.  

Earnings statements from the SSA show that for 1987 the 
veteran had earnings of over $19,000, but that his earnings 
dropped to only $1,529.30 for 1988.  In the veteran's 
September 1988 substantive appeal, he stated that he resigned 
from the Postal Service in November 1987, and that he had 
extreme problems dealing with and working with people.  At 
the veteran's January 1988 VA examination, he wrote that he 
had worked for the Postal Service from March 1986 to November 
1987.  Regarding employment for the period beginning in 
November 1987, the veteran wrote that he had worked as a 
stand-in extra with Warner Brothers Production from September 
1985 to January 1988.  However, his monthly wages as a stand-
in extra were only $400, or one-half the amount he was making 
as a part-time worker for the Postal Service.  Accordingly, 
the veteran's employment after November 1987 was marginal, 
and the evidence shows that as of November 1987, the veteran 
was demonstrably unable to retain employment.  

For the period prior to November 1987, only the regulations 
in effect prior to February 3, 1988 will be considered.  This 
is because the retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) (West 1991) can be no earlier 
than the effective date of that change.  Since this part of 
the decision is confined to that period prior to February 3, 
1988, only the regulations in effect prior to February 3, 
1988 will be considered.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  

The evidence shows that prior to November 1987, the veteran 
was working, but that there was impairment in his ability to 
work.  First of all, because of his PTSD, the veteran was 
only working half time for the period prior to November 1987.  
Also, the veteran had a long period during October and 
November 1986 when he was not able to work at all because of 
his PTSD.  Accordingly, the evidence shows that the veteran 
had pronounced impairment in the ability to obtain or retain 
employment, and is entitled to an increased rating to 70 
percent for PTSD for the period prior to November 1987.  

While the evidence shows that the veteran had pronounced 
impairment in his ability to retain employment, the evidence 
does not show that the veteran met any of the criteria for a 
total schedular rating for PTSD.  The evidence does not show 
that he was demonstrably unable to obtain or retain 
employment.  The veteran specifically commented at his 
December 1986 hearing that working 20 hours a week was not 
too much mentally for him to handle, and his earnings for the 
year were substantial, amounting to more than $19,000.  At a 
February 1986 VA examination, the examiner noted that the 
veteran had worked at the Department of Veterans Services 
from September to December 1985, but had lost his job because 
there were already enough people in the department.  The 
evidence shows that the veteran obtained his job with the 
Post Office in March 1986, and continued working there until 
November 1987.  Even though a VA physician commented in a 
December 1986 letter that because of the veteran's PTSD, he 
had been unable to work from October 11, 1986, to November 
30, 1986, the fact that the veteran worked at the Post Office 
until November 1987 is evidence that the veteran was able to 
retain employment during this time.  Periods of lost time 
from work, such as the one in October and November 1986, are 
consistent with the criteria for a 70 percent rating.  
Accordingly, the evidence does not show that the veteran was 
unable to obtain or retain employment prior to November 1987.



The evidence also does not show that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  At the 
veteran's February 1986 VA examination, the examiner 
commented that the veteran was emotionally quite isolated.  
However, in addition to working at the Post Office and as a 
stand-in actor, the veteran testified at his December 1986 
hearing that he socialized one night a week.  

The evidence also does not show that there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  When the 
veteran was seen in February 1986, the examiner commented 
that the veteran's mood and affect were not those of a 
severely depressed man.  Although a VA examiner diagnosed the 
veteran with severe PTSD in February 1986, the examiner also 
commented that the veteran had some insight.  In summary, the 
evidence does not show that the veteran meets any of the 
three criteria necessary for a total schedular rating for the 
period prior to November 1987.  Also, under 38 C.F.R. § 4.16 
(c), the evidence does not show that the veteran's PTSD 
precluded him from securing or following a substantially 
gainful occupation for the period prior to November 1987.  

While the veteran's disability certainly affected his 
employment, the veteran's PTSD does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's PTSD.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 70 percent for PTSD, but not higher, 
for the period prior to November 1987, and entitlement to a 
total disability rating for PTSD for the period beginning in 
November 1987.  38 U.S.C.A. §§ 1155, 5107 (West 1991).  The 
veteran's claim is granted to that extent, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. §§ 
5107); 38 C.F.R. § § 4.132, Diagnostic Code 9411(old 
diagnostic criteria in effect prior to February 3, 1988); 
38 C.F.R. § § 4.132, Diagnostic Code 9411 (new diagnostic 
criteria in effect as of February 3, 1988).

ORDER

Entitlement to an increased rating for PTSD is granted to 70 
percent for the period prior to November 1987.

Entitlement to an increased rating for PTSD to 100 percent is 
granted for the period beginning November 1987.




			
                  G. H. SHUFELT                                          
C. W. SYMANSKI
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                      L. W. 
TOBIN
	Member, Board of Veterans' Appeals



			
            ANDREW J. MULLEN                           
LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                      D. C. 
SPICKLER
	Member, Board of Veterans' Appeals

 

